
	
		I
		112th CONGRESS
		2d Session
		H. R. 6436
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To eliminate conditions in foreign prisons and other
		  detention facilities that do not meet primary indicators of health, sanitation,
		  and safety, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Prison Conditions Improvement
			 Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Millions of
			 incarcerated people in the world suffer inhumane conditions in prisons and
			 other detention facilities that are overcrowded, unsanitary, and unsafe to the
			 point of endangering their lives. Many governments do not respect their
			 international commitments to ensure that all individuals in detention or
			 incarceration are treated with humanity and with respect for the inherent
			 dignity of the human person.
			(2)Rates of
			 malnutrition and death among prisoners and other detainees far exceed those of
			 the general population, and medical treatment for serious illness or injury is,
			 in many instances, non-existent or grossly inadequate.
			(3)Prisons are
			 extremely high-risk environments for transmitting diseases, particularly HIV
			 and tuberculosis, and create grave risks to communities in which released
			 prisoners live; studies estimate that HIV infection rates in prisons in
			 developing countries can be as much as 50 times higher than in the general
			 population, and tuberculosis infection rates in prisons are more than 20 times
			 higher than in the general population.
			(4)These conditions
			 are compounded by severe overcrowding in prisons and other detention
			 facilities. Excessive pre-trial detention and dysfunctional justice systems
			 frequently result in prisoners and other detainees spending years in such
			 conditions before their cases are adjudicated. In some countries, such
			 facilities are filled to capacity many times over resulting in conditions so
			 cramped that individual prisoners cannot move without all doing so en
			 masse.
			(5)Experts have
			 documented widespread inhumane prison conditions, including overcrowding,
			 inadequate food and water, no access to hygiene products or medical care,
			 juveniles detained with adults, and denial of visits from family.
			(6)Some governments
			 fail to provide even the most rudimentary sanitation in prisons and other
			 detention facilities, putting prisoners and other detainees at even greater
			 risk of easily preventable and often life-threatening diseases. Toilets are few
			 or non-existent and human waste repositories often are located among the
			 general prison population, forcing prisoners to eat, sleep, and live in grossly
			 unsanitary conditions.
			(7)Some governments
			 fail to permit prisoners and other detainees reasonable contact with family
			 members or other visitors. Many governments deny access to certain prisoners
			 and detainees, or do not provide information about their location, health, and
			 well-being, leaving them unaccounted for.
			(8)Inhumane
			 conditions in prisons and other detention facilities often exist in countries
			 where resources for law enforcement are limited and only a small fraction of
			 such resources are made available for the operation and maintenance of prisons
			 and other detention facilities. Inadequate, misplaced, or lost records often
			 result in prisoners and other detainees being incarcerated indefinitely because
			 their cases have never been tried or otherwise adjudicated. In other cases,
			 poor recordkeeping results in prisoners and other detainees being held long
			 after their sentences have expired. Allocating the relatively modest resources
			 necessary to provide for the basic human needs of prisoners and other detainees
			 and to remediate the inhumane conditions under which such prisoners are held is
			 often a low priority.
			(9)The United States
			 Government currently provides significant amounts of assistance to countries
			 whose governments operate prisons and other detention facilities that, because
			 of their inhumane conditions, seriously jeopardize the lives of prisoners and
			 other detainees held under their authority.
			(10)The Department of
			 State's 2011 Country Reports on Human Rights Practices reported prison
			 conditions as poor, inhumane, or life threatening in scores of countries, all
			 of which receive United States assistance.
			(11)On February 14,
			 2012, a fire at the Comayagua Prison in Honduras killed 360 prisoners. United
			 States officials who investigated the fire attributed the deaths to severe
			 overcrowding and poor safety practices. In one overcrowded cell block, only 4
			 of 105 prisoners survived. More than half of the prisoners were pretrial
			 detainees who had never been convicted of any crime.
			(12)In many
			 countries, United States citizens suffer serious harm and are at risk of death
			 and mistreatment from being held in prisons and other detention facilities
			 under inhumane conditions.
			(13)The United States
			 Government should use its influence and resources to ensure that governments
			 that receive United States assistance do not operate prisons and other
			 detention facilities under inhumane conditions. The United States Government
			 also should assist countries to eliminate inhumane conditions in prisons and
			 other detention facilities.
			(14)Eliminating
			 inhumane conditions in foreign prisons and other detention facilities will
			 strengthen the rule of law, save lives, and enhance the health and well-being
			 of vulnerable people in poor countries, and it will advance United States
			 interests.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate; and
				(B)the Committee on
			 Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives.
				(2)Primary
			 indicators for the elimination of inhumane conditions in foreign prisons and
			 other detention facilitiesThe term primary indicators for
			 the elimination of inhumane conditions in prisons and other detention
			 facilities means, with respect to the operation or maintenance of
			 prisons and other detention facilities in a foreign country that is a recipient
			 of United States assistance, the following:
				(A)The number of
			 inmates or detainees held in a facility does not so exceed prison capacity such
			 that per capita floor space is insufficient to allow for humane sleeping
			 conditions and reasonable physical movement.
				(B)Human waste
			 facilities are sanitary and accessible, and human waste is disposed of
			 regularly and in a sanitary manner.
				(C)The lighting,
			 ventilation, temperature, and physical construction of prisons and other
			 detention facilities do not seriously endanger the health and safety of
			 prisoners.
				(D)Prisoners and
			 other detainees have access to adequate food and potable drinking water.
				(E)Prisoners and
			 other detainees have access to essential and emergency medical care.
				(F)To the maximum
			 extent practicable, prisoners and other detainees are allowed religious
			 observance and materials, and contact with clergy, family, and friends, by both
			 correspondence and personal visits.
				(3)United States
			 assistanceThe term United States assistance means
			 any non-humanitarian assistance furnished to carry out the provisions of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.), or the Millennium Challenge Act of 2003
			 (22 U.S.C. 7701 et seq.).
			4.Efforts to help
			 eliminate inhumane conditions in foreign prisons and other detention
			 facilities
			(a)Report to
			 Congress
				(1)Annual
			 report
					(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter for five years on October 1, the Secretary
			 of State shall submit to the appropriate congressional committees a report
			 describing the conditions in prisons and other detention facilities in at least
			 30 countries receiving United States assistance or under sanction by the United
			 States selected as a result of the Secretary's determination that such
			 conditions raise the most serious human rights or humanitarian concerns. In
			 selecting such countries, the Secretary shall consider only the conditions
			 within each country's prisons and detention facilities.
					(B)ContentThe
			 report required under subparagraph (A) shall, for each country, describe the
			 conditions that raise human rights and humanitarian concerns, including—
						(i)a
			 detailed and up to date review, whenever possible, of each of the primary
			 indicators set forth in section 3(2) and noting any efforts made to eliminate
			 inhumane conditions as described in paragraph (2);
						(ii)an
			 identification of those countries, if any, receiving United States assistance,
			 whose governments—
							(I)do not meet one or
			 more of the primary indicators for the elimination of inhumane conditions in
			 prisons and other detention facilities but are making significant efforts to
			 comply; and
							(II)do not meet one
			 or more of the primary indicators and are not making significant efforts to
			 comply; and
							(iii)the steps being
			 taken by the United States Government to improve conditions in foreign prisons
			 and other detention facilities.
						(C)Best
			 practicesThe report shall also include a section on best
			 practices worldwide for achieving the primary indicators.
					(2)Significant
			 effortsIn making determinations under paragraph (1)(A) as to
			 whether the government of a country is making significant efforts to comply
			 with the primary indicators for the elimination of inhumane conditions in
			 prisons and other detention facilities, the Secretary of State shall consider
			 the extent to which the government of the country is—
					(A)regularly
			 monitoring the conditions of prisons and other detention facilities under its
			 authority, including allowing access for independent monitors, permitting
			 prisoners and other detainees to submit complaints without censorship,
			 cooperating with international experts on eliminating and monitoring inhumane
			 conditions in prisons and other detention facilities, promptly investigating
			 credible allegations of inhumane conditions, and making information concerning
			 conditions and investigations available to the public and the Secretary of
			 State;
					(B)taking effective
			 steps to eliminate inhumane conditions in prisons and other detention
			 facilities, which may include, among other steps, appointing ombudsmen to serve
			 on behalf of prisoners and other detainees, providing alternatives to
			 incarceration for nonviolent offenders in order to alleviate inhumane
			 overcrowding, addressing the status and circumstances of confinement of
			 juveniles, improving pretrial detention practices, and implementing bail and
			 recordkeeping procedures to reduce pretrial detention periods and to ensure
			 that prisoners do not serve beyond the maximum sentence for the charged
			 offense; and
					(C)increasing the
			 amount of government resources to eliminate inhumane conditions in prisons and
			 other detention facilities.
					(3)Use of country
			 reportsThe report required under paragraph (1) may draw from the
			 discussion of prison conditions contained in the Country Reports on Human
			 Rights Practices required under sections 116(d) and 502B(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)).
				(4)PublicationThe
			 report required under paragraph (1) shall be made available to the public,
			 including on a publicly available website of the Department of State.
				(b)Assistance for
			 governments To eliminate inhumane conditions in prisons and other detention
			 facilities
				(1)In
			 generalThe Secretary of State and the Administrator of the
			 United States Agency for International Development should furnish assistance
			 authorized under section 7 for the purpose of eliminating inhumane conditions
			 in prisons and other detention facilities where such assistance would be
			 appropriate and beneficial.
				(2)Inapplicability
			 of prohibitionThe prohibitions under section 660 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2420) shall not be applicable to assistance
			 furnished to carry out the provisions of paragraph (1).
				(3)AssistanceAssistance
			 made available under this subsection shall be designated and used exclusively
			 to eliminate inhumane conditions in prisons and other detention facilities in
			 the country receiving the grant, but may not include the construction of new
			 prisons. Funds made available under this section shall be subject to the
			 regular notification procedures of the Committees on Appropriations of the
			 Senate and the House of Representatives.
				(c)Consultations
			 with governments not making significant efforts To eliminate inhumane
			 conditions in prisons and other detention facilities
				(1)ConsultationsIn
			 the case of a government of a country that is listed in the report submitted
			 under subsection (a)(1)(B)(ii)(II) as not making significant efforts to
			 eliminate inhumane conditions in prisons and other detention facilities, the
			 Secretary of State shall, not later than 90 days after the date such report is
			 submitted, enter into consultations with such government to achieve the
			 purposes of this Act.
				(2)Actions
			 regarding United States assistance
					(A)United States
			 assistanceThe Secretary of State and the Administrator of the
			 United States Agency for International Development may restructure, reprogram,
			 or reduce United States assistance for a government described in paragraph (1)
			 to achieve the purposes of this Act.
					(B)ReportingIf
			 assistance is provided to a country whose government is described in paragraph
			 (1), the Secretary of State shall submit to the appropriate congressional
			 committees within 30 days of the decision to provide such assistance a
			 report—
						(i)explaining that
			 any government agency or facility to receive assistance has the independence
			 and commitment necessary to achieve the purposes of this Act;
						(ii)detailing the
			 purposes for which such assistance will be provided;
						(iii)describing the
			 United States interest in providing such assistance notwithstanding the failure
			 of the government to make significant efforts to eliminate inhumane conditions;
			 and
						(iv)describing the
			 conditions in prisons and other detention facilities in such country unless
			 this information has already been included in the report required under section
			 4(a)(1).
						(3)BriefingNot
			 later than 180 days after the beginning of consultations required under
			 paragraph (1), the Secretary shall brief the appropriate congressional
			 committees on the actions taken or agreed to be taken, if any, by the
			 government of that country that constitute significant efforts to eliminate
			 inhumane conditions in prisons and other detention facilities and the actions
			 taken, or that will be taken, by the United States pursuant to paragraph (2).
			 Such information shall also be included in the next report required under
			 subsection (a). If the Secretary determines that United States assistance to
			 such government should not be restructured, reprogrammed, or reduced, the
			 briefing and report shall contain an explanation for that decision.
				5.Training for
			 foreign service officersSection 708 of the Foreign Service Act of
			 1980 (22 U.S.C. 4028) is amended by adding at the end the following new
			 subsection:
			
				(d)The Secretary of
				State, with the assistance of other relevant officials, shall establish as part
				of the standard training provided for chiefs of mission, deputy chiefs of
				mission, and other officers of the Service who are or will be involved in the
				assessment of conditions in foreign prisons and other detention facilities or
				the drafting of the annual Country Reports on Human Rights Practices,
				instruction on matters related to conditions in such prisons and other
				detention facilities and the substance of the Foreign Prison Conditions Improvement Act of
				2012.
				.
		6.Official to
			 monitor foreign prison conditionsThe Secretary of State shall designate,
			 within the Bureau of Democracy, Human Rights, and Labor, an official at a
			 minimum level of a Deputy Assistant Secretary who shall have responsibility for
			 implementing the provisions of this Act, which shall be a substantial part of
			 such official's responsibilities. The Secretary shall instruct relevant United
			 States officials abroad to assist such official in gathering information
			 regarding conditions in foreign prisons and other detention facilities and in
			 implementing the provisions of this Act.
		7.Authorization of
			 appropriations
			(a)Foreign
			 assistance fundingIn
			 addition to funds otherwise available for such purposes, the Secretary of State
			 may use funds available for any fiscal year to carry out the provisions of part
			 I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151 et seq. and 22 U.S.C. 2346 et seq.) and the Support for East European
			 Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) to carry out the
			 provisions of section 4(b) of this Act, including for administrative
			 expenses.
			(b)Diplomatic and
			 Consular Affairs fundingIn addition to funds otherwise available
			 for such purposes, the Secretary of State may use funds available for any
			 fiscal year to the Department of State for Diplomatic and Consular Programs to
			 carry out the provisions of section 6 of this Act and section 708(d) of the
			 Foreign Service Act of 1980, as added by section 5, including for
			 administrative expenses.
			8.Rule of
			 constructionFor purposes of
			 this Act and any amendment made by this Act—
			(1)the prohibitions
			 of section 104(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f))
			 shall apply to all provisions of this Act and any amendment made by this Act
			 and shall not be construed to be altered by this Act; and
			(2)the primary
			 indicators for the elimination of inhumane conditions in foreign prisons and
			 other detention facilities, as well as significant efforts and best practices
			 to achieve such indicators, shall not be determined based on the provision of
			 services for which funding is prohibited by section 104(f) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151b(f)).
			
